Per Curiam.
Respondent was admitted to practice by this Court in 1991. His law office address is in Maryland.
Having granted petitioner’s motion for an order declaring that the petition and respondent’s amended answer raised no factual issues (see 22 NYCRR 806.5), we now find respondent guilty of the professional misconduct charged and specified in the petition. In violation of the disciplinary rules (see Code of Professional Responsibility DR 1-102 [a] [4], [5], [7]; DR 6-101 [a] [3] [22 NYCRR 1200.3 (a) (4), (5), (7); 1200.30 (a) (3)]), re*995spondent neglected a civil case he had filed on behalf of his client in the United States District Court for the Northern District of New York and then misled and deceived the client with respect to the status of the case, which had been dismissed upon an unopposed motion by the defendants. Respondent also neglected a credit card matter which the client entrusted to him. In addition, respondent failed to cooperate with petitioner.
Upon our review of the record, we conclude that respondent should be censured for his professional misconduct.
Mercure, J.E, Crew III, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that respondent is found guilty of the professional misconduct charged and specified in the petition; and it is further ordered that respondent is censured.